Maxwell, J.
Eauch brought his complaint against the defendant before a justice in Wirt county, for unlawfully detaining from him the possession of a certain tract of land, described in the complaint. A trial was had before the justice, and judgment rendered for the plaintiff, when the-defendant appealed to the circuit court, where the cause was tried, and judgment again rendered for the plaintiff, from which last judgment the defendant has appealed to this court.
The first question for consideration is, the motion made by the appellee to dismiss the appeal, upon the ground that this court has no jurisdiction to hear or determine the same. To maintain the jurisdiction of this court, it is not necessary to look any further than to the first section of chapter 135 of the Code, p. 639, which provides that a party to a controversy in any circuit court may appeal to the supreme court of appeals from a judgment, decree, or order therein, in the following cases: First, from a final judgment or decree concerning the title or boundary of land. When the case was taken to the circuit court on appeal, it was a case pending in that court, and the appeal to this court is by a party to a controversy in that court. The Code does not recognize any difference be*81tween a suit originally brought in a circuit court and a case which gets there upon appeal. The only test is, that the party who appeals must be a party to the controversy. The appeal is from a final judgment rendered in the controversy. Was the controversy “ concerning the title or boundary of land.”
This court held, in the case of Gorman vs. Steed, 1 W. Va. Rep., p. 1, that an action of unlawful detainer involves the title and boundary of land, within the meaning of the 8th section of Art. YI. of the constitution, which section contains the precise language of the code, quoted above. The motion to dismiss for want of jurisdiction will therefore have to be overruled. Before the case was tried in the circuit court, a motion was made by the defendant, to remove it for trial into the circuit court of the United States for the district of West Virginia, which motion was overruled. The motion for removal was made under the act of Congress approved March 2d, 1867, entitled, “An act to amend an act entitled an act for the removal of causes in certain cases from State courts, approved July twenty-seven, eighteen hundred and sixty-six.” This act provides.: “That where a suit is now pending, it may hereafter be brought in any State court in which there is a controversy between a citizen of the State in which the suit is brought, and a citizen of another State, and the matter in dispute exceeds the sum of five hundred dollars, exclusive of costs, such citizen of another State, whether he be plaintiff or defendant, if he will make and file in such State court an affidavit stating that he has reason to and does believe that from prejudice or local influence, he will not be able to obtain justice in such State court, may, at any time before the final hearing or trial of the suit, file a petition in such State court for the removal of the suit into the next circuit court of the United States, to be held in the district where the suit is pending, and offer good and sufficient surety for his entering in such court, on the first day of its session, copies of all process, pleadings, depositions, testimony, and other proceedings in said suit, and doing such other appropriate acts as by the act to which this act is amendatory, are required to be done upon the removal of a suit into the United States court; and it shall be thereupon the duty of the State *82court to accept the surety, and proceed no further in the suit,” &c.
A petition was filed for the removal, supported by the affidavit of the agent of the defendant, both of which are claimed by the appellant to conform to the act of Congress; but the appellee insists that the affidavit is insufficient in this, that it states that the defendant, the Rathbone Oil Tract Company, is a corporation formed under the laws of the State of New York, and that its-principal office and place of business is in the city and State of New York, and that said corporation is a resident of the State of New York, and does not state that the said corporation is a citizen of the State of New York. The appellee also insists that, though the affidavit may be in form, the motion for removal could not be made in the circuit court, because it had been once tried before a justice, before it was removed into the circuit court.
The first question for consideration is, is the averment in the affidavit, that the “Rathbone Oil Tract Company is a corporation formed under the laws of the State of New York,” equivalent to an averment in the language of the act of Congress, that the defendant is a “citizen” of the State of New York. This question, in substance, has been repeatedly considered by the supreme court of the United States, and in the case of The Louisville C. & C. R. R. Co. vs. Letson, reported in 2 Howard, 497, it was decided by the court, that where a corporation is created by the laws of a State, the legal presumption is that its members are citizens of the State in which alone the corporate body has a legal existence; and that a suit by or against a corporation, in its corporate name, must be presumed to be a suit by or against citizens of the State which creates the corporate body; and that no averment or evidence to the contrary is admissible, for the purpose of withdrawing the suit from the jurisdiction of a court of the United States. The same question was again considered and reaffirmed in the case of Marshall vs. The B. & O. R. R. Co., 16 Howard, 314; the case of The Covington Drawbridge Co. vs. Shepherd, 20 Howard, 227; and in the case of Ohio & Miss. R. R. Co. vs. Wheeler, 1 Black., 286. In the case of Marshall vs. The B. & O. R. R. Co., the averment in the declaration was that, “ The Baltimore and Ohio Railroad Company, the de-*83fenclant, is a body corporate by an act of tbe general assembly of Maryland.” It was objected that tbe averment was insufficient to show jurisdiction of the case in the courts of tbe United States, but tbe court held: “Whether tbe averment of this fact be sufficient in law, is merely a question of pleading. If the declaration sets forth facts from which the citir zenship of the parties may be presumed or legally inferred, it is sufficient. The presumption arising from the habitat of a corporation in the place of its creation, being conclusive as to the residence or citizenship of those who use the corporate name, and exercise the faculties conferred by it, the allegation that the ‘defendants are a body corporate by the act of the general assembly of Maryland/ is a sufficient averment that the real defendants are citizens of that State. This form of averment has been used for many years. Any established form of words, used for the expression of a particular fact, is a sufficient averment of it in law.”
It is apparent, therefore, that the affidavit is sufficient, in both form and substance, to bring the case within the meaning of the statute. The affidavit and petition are not objected to for informality or insufficiency in any other respect. The next question is, was the motion for removal made too late ? The act provides that the motion may be made at any time before the final hearing or trial of the suit; and it may be made in any suit in any State court in which there is a controversy between a citizen of the State in which the suit is brought, and a citizen of another State, The point insisted upon by the appellee is, that when the case was tried before the justice, this was a final trial within the meaning of the act. The motion to remove the cause could not have been made while it was pending before the justice, because that is not a “State court,” within the meaning of the act of Congress ; and if the position of the counsel for the appellee is correct, it would be a case in which the party would be deprived of a right which he might enjoy if the suit had been brought in the circuit court in the first instance.
And again, when a case is taken to the circuit court upon appeal from a judgment rendered by a justice, the case is to be tried and determined without reference to the judgment of the justice, on .the principles of law and equity. It is to *84be tried upon the same evidence that it would be tried upon if brought at first in the circuit court, and the trial would in all other respects be the same, except that the jury to be impanelled, if one is called, shall he of six persons. It would seem, therefore, that it was not too late to make the motion for removal at the time it was made, as there had then been no trial in the circuit court, and it should have prevailed and the circuit court should have proceeded no further in the suit. In this view of the case, the other questions argued do not properly arise, and it will not be proper to consider them ; but the judgment complained of will have to be reversed, with costs to the appellant, for the- failure of the court to allow the cause to be removed to the United States court ; and the cause remanded with instructions to the court below to send it to the circuit court of the United States for trial, if the defendant shall desire it, and the facts shall again appear in the court below as they appear in the record here.
The other judges concurred.
JUDGMENT REVERSED.